Exhibit 10-d-1

 

ROCKWELL COLLINS, INC.

INCENTIVE COMPENSATION PLAN

 

1.              Purposes

 

The purposes of the Incentive Compensation Plan (the “Plan”) are to provide a
reward and an incentive to employees of the Corporation in managerial, staff or
technical capacities who have contributed and in the future are likely to
contribute to the success of the Corporation and to enhance the Corporation’s
ability to attract and retain outstanding persons to serve in such capacities.

 

2.              Definitions

 

For the purpose of the Plan, the following terms shall have the meanings shown:

 

(a)           Board of Directors.  The Board of Directors of Rockwell Collins.

 

(b)           Committee.  The Compensation Committee of Rockwell Collins or such
other Incentive Compensation Committee as may be designated by the Board of
Directors, consisting of members of the Board of Directors who are not eligible
to participate in the Plan.

 

(c)           Designated Senior Executives.  The CEO, executives reporting
directly to the CEO, persons designated as executive officers by the Board and
VP/GM of business units.

 

(d)           Corporation.   Rockwell Collins and its subsidiaries.

 

(e)           Employees. Persons in the salaried employ of the Corporation
(including those on authorized leave of absence) during some part of the fiscal
year for which an award is made.  Unless he or she is also an employee of the
Corporation, no member of the Board of Directors shall be eligible to
participate in the Plan.

 

(f)            Goals.  The financial goals and measures for the enterprise
established by the Committee for the Plan each fiscal year.

 

(g)           Rockwell Collins.  Rockwell Collins, Inc.

 

(h)           Senior Executive Plan.  Rockwell Collins’ Annual Incentive
Compensation Plan for Senior Executive Officers.

 

1

--------------------------------------------------------------------------------


 

(i)            Target Incentive.  An estimated amount, expressed as a percentage
of an eligible Employee’s base earnings, that is targeted to be paid after the
end of the Corporation’s fiscal year to such eligible Employee if the Goals are
achieved at the targeted performance level.

 

3.              Annual Goals

 

(a)           Prior to the beginning of the fiscal year, the Committee will
consider key enterprise measures; the weighting of the measures; and the
threshold, target and maximum performance required for payment of awards as part
of the establishment of the Goals for the new fiscal year.  The Goals may
include performance measures tied to business unit or shared service measures
for the Employees assigned to each unit.  These measures for the business units
or share services will be subject to approval by the Chief Executive Officer.

 

(b)           The Committee may review the Goals during the fiscal year and make
adjustments as necessary for prior year performance or unforeseen current fiscal
year events.

 

(c)           After the end of the fiscal year, the Committee will review the
Corporation’s level of actual achievement of the key measures relative to the
Goals for the year.

 

(d)           Eligible employees will prepare and review with their supervisors
individual goals for each new fiscal year.  Performance reviews on these
individual goals between eligible Employees and their supervisors may be held
during the fiscal year and will be held after the end of the fiscal year to
evaluate individual performance.

 

4.              Awards

 

(a)            The Target Incentive for each eligible Employee shall be
established by the Corporation and communicated to the Employee each fiscal
year.  The Target Incentives for the Designated Senior Executives shall be
subject to approval by the Committee.

 

(b)            The Chief Executive Officer of Rockwell Collins shall submit to
the Committee, within two and one-half months after the end of each completed
fiscal year, recommendations concerning awards for the completed fiscal year
based on enterprise and individual performance evaluation process contemplated
in paragraph 3.

 

(c)            The Committee, in its discretion, following its receipt of a
recommendation described in paragraph 4(b), shall determine for the immediately
preceding fiscal year (i) the extent to which awards, if any, shall be

 

2

--------------------------------------------------------------------------------


 

made; (ii) the total dollars paid or payable for the awards to all eligible
Employees under this Plan (excluding amounts payable to Designated Senior
Executives, which are independently approved by the Committee); and (iii) the
amount of any award payable to each Designated Senior Executive.  The CEO is
delegated the authority to determine other individual awards consistent with the
Committee approved level of funding and general category of participants, for
persons below the level of the Designated Senior Executives.

 

(d)            The Corporation shall promptly notify each person to whom an
award has been made and pay the award in accordance with the determinations of
the Committee.

 

(e)            A cash award may be made with respect to an employee who has
died.  Any such award shall be paid to the legal representative or
representatives of the estate of such employee.

 

(f)            No unpaid installment of any award shall bear interest.

 

(g)            No employee who receives an award under the Senior Executive Plan
for any fiscal year of the Corporation shall be eligible for award under this
Plan for that fiscal year.

 

5.              Finality of Determinations

 

The Committee shall have the power to administer and interpret the Plan.  All
determinations, interpretations and actions of the Committee or Chief Executive
Officer under or in connection with the Plan shall be final, conclusive and
binding upon all concerned.

 

6.              Amendment of the Plan

 

The Board of Directors and the Committee shall each have the power, in its sole
discretion, to amend, suspend or terminate the Plan at any time, except that no
such action shall adversely affect rights under an award already made, without
the consent of the person affected.

 

7.              Miscellaneous

 

(a)           A majority of the members of the Committee shall constitute a
quorum.  The Committee may act by the vote of a majority of a quorum at a
meeting, or by a writing or writings signed by a majority of the members of the
Committee.

 

(b)           Notwithstanding any other provisions of the Plan, if a Change of
Control (as defined in Article III, Section 13 (I) (1) of Rockwell Collins’
By-Laws)

 

3

--------------------------------------------------------------------------------


 

shall occur, then unless prior to the occurrence thereof the Board of Directors
shall determine otherwise by vote of at least two-thirds of its members, all
unpaid installments of any awards made under the Plan prior to such Change of
Control shall forthwith become due and payable.

 

(c)           The Corporation shall bear all expenses and costs in connection
with the operation of the Plan.

 

4

--------------------------------------------------------------------------------